Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/3/2021 has been entered.

Status of the application
3.    	Claims 1 -27, 33, 34 are pending in this office action.
Claims 30-32 have been further cancelled.
Claims 33, 34 are new.
Claims 1-27, 33, 34 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.    The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.    	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.   	 Claims 1-7, 20-22, 24-27, 33, 34  are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. 2007/0128311 in view of Fukuda et al. US 2010/0209585 and further in view of evidence given by Taisuke et al. JP 2005137362.

8.   	 Regarding claim 1 -3, 24-27, Prakash et al. discloses a sweetener composition that an ‘edible ingredient’ can be cyclamate, acesulfame K etc. which is a high intensity sweetener (at least in [0860], [0857]) to meet claims 1,7, and 8.  Prakash et al. also discloses sweetener composition comprising maltotriose (i.e. trisaccharide) (at least in [0083]), and the sweetener composition is used orally (at least in [0045], [0095]) to meet claims 1, 2.
Prakash et al. also discloses that high intensity sweetener also exhibit bitter taste (i.e. unpleasant taste sensation) in addition to sweetness ([0026], [0027]) and therefore, contributes an unpleasant bitter  taste in the composition as claimed in claims 1, 24,25. Prakash et al. also discloses that the composition contains at least one sweet taste improving agent selected from carbohydrates (0081], [0082]) and it includes maltotriose ([0083]).
It is to be noted that the three dimensional structure of tri-saccharides have the property to wrap around the unpleasant taste and therefore, has the property to suppress (or mask) other unpleasant taste as is evidenced by Taisuke et al. (at least in Abstract, [0156]; in claims 1, 6, 7 of Taisuke et al.).
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the concentration of tri-saccharide e.g. maltotriose to compare the 
Prakash et al. is silent about melezitose in the oral edible composition.
Fukuda et al. discloses that melezitose is a non-reducing sugar and it provides optimal sweetness with an improved storage stability when present in the food composition ([0060]) and it can be added 60-95% by weight in the composition (at least in [0057], [0058]).  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. by including the teaching of Fukuda et al. to incorporate melezitose which is a non-reducing sugar and it provides optimal sweetness with an improved storage stability when present in the food composition ([0060]) and it can be added 60-95% by weight in the composition (at least in [0057], [0058]).  
Regarding claim 3, claim 3 can be interpreted as “consists essentially of”  melezitose is discussed above by modifying Prakash et al. with Fukuda et al. and Prakash et al. discloses the composition including  “tri/tetra –saccharides”  as discussed above which reads on “at least one” of claim 3. 
In this instance, in relation to  the transitional phrase “consists essentially of” , it is to be noted that while it is recognized that the phrase “consisting essentially of” narrow the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication in the specification or claims of what the basic and novel characteristics 

9.       Regarding claims 24-27, it is to be noted that all the claim limitations have been addressed above. It is also to be noted that “A method of reducing or masking
an unpleasant taste associated with an edible ingredient in a composition of
oral composition” of claim 24 and also “to reduce or mask the unpleasant taste” of claim 25 can be addressed using the disclosure by Prakash et al. 
Prakash et al. discloses that the composition can be used as tabletop sweetener composition” ([0895]-[0897]) can include additionally, maltodextrin, sucrose etc. as bulking agent and which meets “additional saccharide other than tri/or tetra saccharide as claimed in claim 26. One of ordinary skill in the art would use the teaching of Prakash et al. by including at least one sweet taste-improving agent selected from carbohydrates (0081], [0082])  which includes maltotriose ([0083]) to make this tabletop sweetener composition by using the method of mixing the ingredients like tri -saccharide, in combination with high intensity sweetener in a way which will provide sweetness but will mask the bitter aftertaste of this tabletop composition formulation of Prakash et al. because maltotriose has the property to improve sweet taste and would 
 Therefore, it reads on “A method of reducing or masking an unpleasant taste or sensation” as claimed in claim 24 and also “to reduce or mask the unpleasant taste” of claim 25. It is also to be noted that it is used orally as discussed above to meet “for oral ingestion” as claimed in claim 24.
Regarding the phrase “in a concentration effective to reduce or mask the unpleasant taste sensation” as claimed in claims 1, 24 and also “with an effective amount” as claimed in claims 1, 24, 27 can be addressed by considering that the claims are broad and does not recite any effective range amounts to mask the unpleasant taste. Therefore, it can be any amount.
Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]).
Therefore, it is within the skill of one of ordinary skill in the art to optimize the amount of tri/tetra saccharide needed to reduce or mask the ‘unpleasant taste’ of the high intensity sweetener containing edible composition.
It is also to be noted that the ‘taste threshold concentration” is the concentration that depends on the type of saccharide, individual is administered etc. as evidenced by applicants own disclosure in the specification ([0095], [0174], [0177], [0178]).


10.    Regarding claim 4, claim Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]) which is 0.1 to 10% by weight. Prakash et al. discloses that the saccharide can be maltotriose etc. (at least in [0083]) and it can be one or combinations of them from the disclosed sweet taste improving carbohydrate ([0882]). Therefore, maltotriose can be added 0.1 to 10% by weight in the composition. 
Fukuda et al. discloses that melezitose is a non-reducing sugar and it provides optimal sweetness with an improved storage stability when present in the food composition ([0060]) and it can be added 60-95% by weight in the composition (at least in [0057], [0058]).  Therefore, Prakash et al. in view of Fukuda et al. meets the combined amount of “at least 60% by weight” of claim 4. 

11.    Regarding claims 5, 6, 33, 34, Prakash et al. also discloses that high intensity sweetener also exhibit bitter taste (i.e. unpleasant taste sensation) in addition to sweetness ([0026], [0027]) and therefore, an unpleasant taste sensation is a bitter taste sensation as claimed in claimed in claims 5, 6, 33, 34.

12.    Regarding claims 7, 8 , Prakash et al. discloses that the edible ingredient includes high intensity sweetener and it can be cyclamate, acesulfame K etc. (at least in [0026], [0857]).

13.    Regarding claim 9, 10, Prakash et al. discloses that the edible ingredient is a steviol glycoside including Reb A (at least in [0068], [0860], and [0886]).

14.    Regarding claim 11, Prakash et al. discloses that the edible ingredient can include peptides, protein hydrolyzates (i.e. peptide fragments), and magnesium chloride also as “sweet taste improving additives” (at least in [0097]).

15.    Regarding claim 12, Prakash et al. discloses that the composition is a beverage product (at least in [0046]).

16.    Regarding claims 13, 15, Prakash et al. discloses that the composition can be a food product, orally ingestible beverage e.g. it can be fruit juice beverage product, powdered soft drink having water ([0046]) and contains water with natural or artificial 

17.    Regarding claim 14, Prakash et al. discloses that orally ingestible composition can be carbonated water with flavors also (at least in [1354]) and /or with acidulent makes acidic pH ([1354]).

18.    Regarding claim 16, claim 16, is interpreted as the amount of trisaccharide /tetrasaccharide to be used can be in an amount which will attribute unpleasant taste masking effect but will not additionally attribute its own sweetness taste if it is “below its taste threshold concentration” in the composition as claimed in claim 16.
Also as discussed above, Regarding the phrase “ in a concentration effective to reduce or mask the unpleasant taste sensation” as claimed in claim 1 and also “with an effective amount” as claimed in claim 24 can be addressed by considering that the claims are broad and does not recite any effective range amounts to mask the unpleasant taste. Therefore, it can be any amount.
Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]).
Therefore, it is within the skill of one of ordinary skill in the art to optimize the amount of tri/tetra saccharide needed to reduce or mask the ‘unpleasant taste’ of the high intensity sweetener containing edible composition.

Therefore, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of trisaccharide in Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. “below its taste threshold concentration. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general
conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

19. 	Regarding claims 18, 19, claims 18, 19 depends on claim 1 and as discussed above, Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 (0.1%) to 100,000 ppm (10%) ([0882]) and the orally ingestible composition can be beverage also ([0046]).

20.    Regarding claims 20, 21, Prakash et al. discloses that Reb A can be 100-3000 ppm (at least in [0886]).



22.    Regarding claim 23, Prakash et al. discloses that the sweetener composition can include bulking agent (at least in [0896]) and the composition can be used as tabletop sweetener ([0896], [0897]).

23.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. 2007/0128311 and in view of evidence given by Taisuke et al. JP 2005137362 and further in view of Fukuda et al. US 2010/0209585 as applied to claim 1 and further in view of Prakash et al. US 2011/0160311 (hereinafter Prakash et al. ‘311).

24. 	Regarding claim 17, claim 17, is interpreted as at least one of the tri-/tetrasaccharide amount  to be used in an amount which will attribute sweetening activity as a sweetener and therefore, need to be “at or above its taste threshold concentration” in the composition as claimed in claim 17.
Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]). 
Prakash et al. ‘311 discloses that the sweetness detection threshold value is generally less than 1000 ppm) ([0026]) and the concentration greater than sweetness threshold value if used 0.01 to 99% by weight ([0056]) sweeteners which includes maltotriose in the list ([0045]). Therefore, it is understood that the disclosed 1000 to 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Prakash et al. ‘311 to get guideline to optimize the concentration above threshold value in order to have desired sweetening activity of the composition. 
(Additionally), Prakash et al.’311 also discloses that the threshold value depends on (i) person testing the taste and (ii) type of saccharide used ([0027]).
Therefore, it is considered as Result Effective Variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sweetener  in Prakash  to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired sweet taste etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Response to arguments
25.	Applicants’ arguments and amendments have been considered. Accordingly, a new ground of rejection has been made using two new secondary prior arts of record as mentioned in this office action above. 



Conclusion
27. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792